Citation Nr: 1204024	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  10-13 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased disability rating for limitation of extension due to osteochondritis dissecans, left knee, status post surgery with traumatic arthritis, currently evaluated as 40 percent disabling prior to May 1, 2008 and 20 percent disabling thereafter, to include whether the reduction in the disability rating from 40 to 20 percent was proper.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to April 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the disability rating for limitation of extension of the left knee from 40 percent to 0 percent, effective May 1, 2008.  A March 2010 rating decision restored the rating to 20 percent, effective May 1, 2008.

In June 2011, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In November 2011, a video conference hearing before the undersigned Veterans Law Judge was held at the RO.  Transcripts of those hearing are of record.

The Board notes that discussion of the disability rating assigned for the Veteran's separately service-connected limitation of flexion, left knee, due to osteochondritis dissecans, status post surgery with traumatic arthritis was erroneously included in the August 2011 supplemental statement of the case.  However, the Veteran disagreed with the February 2008 rating decision which only addressed the issue of limitation of extension of the left knee, and the statement of the case only addressed the issue of limitation of extension of the left knee.  Thus, the issue on appeal is limited to the one listed on the cover page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The current appeal stems from a May 2007 claim for a higher rating.  During the course of the appeal, the disability rating was reduced.  The Veteran has reported for VA joints examinations in November 2007, January 2010, October 2010, and July 2011.  

At his personal hearing in November 2011, the Veteran testified that weeks prior to his most recent VA joints examination he received injections in his knee which reduced the level of pain.  According to the Veteran, if he was examined now - months after his knee injections - the findings would be different.  Given the Veteran's reports, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate his claim for a higher rating for limitation of extension due to osteochondritis dissecans, left knee, status post surgery with traumatic arthritis.

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

The Board notes that additional VA treatment records were associated with the Veteran's Virtual VA file after this issue was last considered by the RO.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the VA Medical Center in Omaha, Nebraska (including the Grand Island Community Based Outpatient Clinic), dating since July 2011 and the South Texas Veterans Health Care System (including the Frank M. Tejada VA Outpatient Clinic) dating since January 2010.

2.  Schedule the Veteran for a VA joints examination to determine the extent of his limitation of extension due to osteochondritis dissecans, left knee, status post surgery with traumatic arthritis.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner should comment on the current amount of left knee extension (in degrees), to include where pain begins, any additional functional loss after repetitive use (to include any additional loss of range of motion, in degrees), and the effects of pain, weakness, fatigue, incoordination, lack of endurance, etc.
 
3.  After the development requested above has been completed to the extent possible, the record should again be reviewed (to include records added to the Veteran's Virtual VA file).  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  
	
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify the Veteran if further action is required on his part.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


